UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6969


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHAWN ADAMSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:11-cr-00088-RGD-FBS-3)


Submitted: December 2, 2020                                 Decided: December 15, 2020


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Adamson, Appellant Pro Se. Eric Matthew Hurt, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawn Adamson appeals from the denial of his motion for compassionate release.

He seeks release based upon his susceptibility to COVID-19 and the particular alleged risks

at FCI Danbury. We affirm.

       The district court may reduce a term of imprisonment under 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239, if “extraordinary and compelling reasons warrant such

a reduction,” upon a motion by the Director of the Bureau of Prisons (BOP) or by “the

defendant after the defendant has fully exhausted all administrative rights to appeal a

failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier,” 18 U.S.C. § 3582(c)(1)(A). We review a district court’s ruling on a motion for

compassionate release for abuse of discretion. See United States v. Chambliss, 948 F.3d

691, 693 (5th Cir. 2020). The Sentencing Commission has set forth circumstances that

constitute “extraordinary and compelling reasons” for compassionate release, including,

among others, a defendant’s age and medical condition. U.S. Sentencing Guidelines

Manual § 1B1.13 cmt. n.1(A)-(B), (D), p.s. “In the context of the COVID-19 outbreak,

courts have found extraordinary and compelling reasons for compassionate release when

an inmate shows both a particularized susceptibility to the disease and a particularized risk

of contracting the disease at his prison facility.” United States v. Feiling, 453 F. Supp. 3d

832, 841 (E.D. Va. 2020) (citing cases).



                                             2
       We find that Adamson has failed to show either a particularized high risk of

susceptibility to coronavirus or a current particularized risk of contracting the disease at

Danbury. Accordingly, we affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             3